Citation Nr: 1828987	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1997, to include service in Southwest Asia from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 RO decision.  In August 2017, the Veteran presented sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

Medical opinion has linked the Veteran's sleep apnea to service inception and/or to chemical exposures during the Persian Gulf War.


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for sleep apnea, as proximately caused by environmental exposures during service.  

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Under 38 U.S.C. § 1117, service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  See also 38 C.F.R. § 3.317.

The evidence of record reflects that the Veteran underwent a sleep study in 2006, which was interpreted as showing a diagnosis of severe sleep apnea.  However, a September 2017 statement from the Veteran's former girlfriend reflects that she recalls the Veteran snoring loudly and having episodes of interrupted breathing when they moved in together in 1999.  She also recalled that the Veteran complained of being constantly exhausted, regardless of how early he would retire to bed.  

An October 2017 medical opinion is to the effect that the Veteran's currently-shown sleep apnea is more than likely a result of his military service and chemical exposures therein.  The Veteran has also submitted a copy of a medical treatise showing that occupational exposure to organic solvents has been linked to sleep disorders, including sleep apnea.  

In February 2018, the Board obtained a medical opinion from a VA pulmonary physician who specializes in sleep medicine.  With regard to the question of whether the Veteran's sleep apnea may have been incurred during service, although not diagnosed until many years later, the physician provided the following opinion:  

It is possible that the [Veteran] had onset of obstructive sleep apnea (OSA) while in service.  The symptoms of loud snoring, episodes of interrupted breathing during sleep, and daytime fatigue/exhaustion that his former girlfriend reported witnessing are all signs and symptoms that suggest a diagnosis of a sleep disorder such as OSA.  Signs and symptoms are not enough to make the diagnosis of OSA.  Overall patient and physician awareness of OSA has grown in the last 10 to 15 years; therefore, I am not surprised that it was not discussed or worked up during his time in-service.  A proper sleep study is needed to rule in or rule out OSA.  In my opinion, there was at least a 50% probability that if he had had a sleep study while in-service that he would have been diagnosed with OSA.  

The physician also concluded that the medical evidence as to whether exposure to oil well fires, burn pits, and other environmental contaminants could cause OSA was in equipoise.  Therefore, the physician concluded that the Veteran's sleep apnea "is at least as likely as not due to an event in service, to include his exposures serving in Southwest Asia from January 1991 to May 1991 which included oil well fires, burn pits, and other environmental contaminants."  

Upon careful review, and according the Veteran every benefit of the doubt, the Board holds that service connection for the Veteran's currently-shown sleep apnea is warranted.  The statement from the Veteran's former girlfriend places symptoms of sleep apnea within two years of his discharge from service.  The private medical opinion and the supporting treatise linking the development of sleep apnea to chemical exposures, such as those known to have been present during the active phase of the Persian Gulf War, when the Veteran was serving in Southwest Asia, provide a nexus to service.  The Veteran's hearing testimony supports this conclusion as well.  Most significant to this analysis, however, is the opinion of the VA pulmonologist that the Veteran's sleep apnea likely had its inception during service or is related to toxic environmental exposures in Southwest Asia.  

In sum, the evidence supports the Veteran's claim.  Service connection for sleep apnea is therefore warranted.





Continued on next page





ORDER

Service connection for sleep apnea is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


